Citation Nr: 1202783	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by chronic sinus congestion with headaches, to include sinusitis.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to February 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2007, the appellant testified at a hearing before a Decision Review Officer.  

In March 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The most probative evidence indicates that the appellant does not currently have chronic sinusitis but that his current disability manifested by chronic sinus congestion with headaches, chronic vasomotor rhinitis, had its inception during active service.  


CONCLUSION OF LAW

Chronic vasomotor rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error. 


Background

In pertinent part, the appellant's service treatment records show that in January 1983, he sought treatment for a cold, headaches, and draining ears.  The impression was sinusitis/upper respiratory infection.  He was treated with antibiotics.  

A March 2004 service treatment record shows that the appellant's medications included daily Flonase, although no associated condition, including sinusitis, was noted.  

The remaining service treatment records are negative for complaints or findings of a disability manifested by chronic sinus congestion and headaches, including sinusitis.  

At his September 2004 military retirement medical examination, the appellant denied having sinusitis and no sinus abnormality was identified on clinical evaluation.  

In connection with his separation from service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including sinusitis.  

In connection with his claims, the appellant underwent VA medical examination in November 2004, at which he reported that approximately ten years prior, he began to experience symptoms such as chronic sinus congestion and headaches for which he sought medical treatment.  He recalled being advised that he had sinusitis and indicated that he had been prescribed Flonase.  The appellant reported that his symptoms had initially resolved with treatment and he stopped taking Flonase.  Recently, however, his symptoms had returned and he was again placed on Flonase.  The appellant indicated that he had continued to use Flonase daily with excellent results.  On examination, the appellant exhibited mild frontal and maxillary tenderness with palpation.  The examiner noted that a sinus series performed in October 2004 showed that the appellant's paranasal sinuses were clear and well aerated.  The radiologist's impression was no evidence of paranasal sinus disease.  Nonetheless, the VA medical examiner diagnosed the appellant as having "recurrent sinusitis with headaches, episodic, found."  

The post-service record on appeal includes VA clinical records showing that in February 2007, the appellant was treated for complaints of sinus problems with nasal drip and pain around the eyes.  The diagnosis was upper respiratory tract infection.  

At a May 2007 hearing, the appellant testified that in January 2007, he had been treated for an acute exacerbation of his sinus symptoms at the El Paso VA outpatient clinic.  He indicated that he had been prescribed antibiotics and nasal spray.  He indicated that his symptoms had been recurring every two to three months.  He indicated that he had been told that he had sinusitis.  He also indicated that his problems seemed to be seasonal.  

The appellant again underwent VA medical examination in November 2007, at which he reported having had chronic head congestion since 1998.  His current symptoms included nasal discharge and difficulty breathing, particularly in his left nostril.  On examination, the sinuses were nontender.  There was bilateral enlargement of the turbinates at 10 percent obstruction.  A CT scan of the sinuses showed no polyps, thickening of the membranes, or fluid.  There was some swelling of the turbinates.  The diagnoses included sinusitis, not found.  

In March 2010, the Board remanded the matter, finding that although recent examination had determined that the appellant did not currently exhibit sinusitis, the medical evidence of record was unclear as to whether the appellant exhibited any other chronic upper respiratory disability to account for his symptoms of chronic congestion and, if so, whether that disability had been incurred during active duty.  

Pursuant to the Board's remand instructions, the appellant underwent VA medical examination in May 2010.  He reported a history of chronic nasal congestion with sinus pain, headaches, and excess mucus since approximately 1991.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having chronic vasomotor rhinitis, but made no comment as to the etiology of the condition.  

In May 2011, the RO returned the appellant's claims folder to the examiner and again asked her to provide an opinion as to whether it is at least as likely as not that any diagnosed upper respiratory disability was causally related to the appellant's active service.  

In a September 2011 opinion, the examiner noted that the appellant had been diagnosed as having sinusitis on one occasion during active duty.  She also noted that he had been prescribed Flonase during active duty for sinus congestion with excellent results.  The examiner further noted that the appellant continued to use Flonase for his sinus symptoms as well as over the counter Excedrin for headaches.  His current symptoms included nasal congestion, excess nasal mucous, sneezing, and nasal discharge.  The examiner noted that X-ray studies of the sinuses performed in August 2011 were normal and that a CT scan performed in November 2007 showed swelling of the turbinates, but was otherwise normal.  After examining the appellant and reviewing his claims folder, the examiner concluded that that the appellant did not have chronic sinusitis.  The examiner explained that the appellant had only been seen one time during service for an acute sinus infection which had been treated with short term antibiotics.  She also noted that the diagnosis of sinusitis in service had been made clinically, not on the basis of radiographic studies.  She further noted that the appellant had had multiple imaging studies since service separation all of which had been negative for chronic sinusitis.  Based on these factors, she concluded that the appellant did not meet the medical criteria for a diagnosis of sinusitis.  Rather, she indicated that the diagnosis responsible for the appellant's chronic sinus congestion symptoms was rhinitis.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for a disability manifested by chronic sinus congestion with headaches, including sinusitis.  He contends that service connection is warranted as he developed symptoms such as chronic sinus congestion and headaches during active duty and that such symptoms have persisted to the present day.  

In the present case, the Board finds that the evidence of record is sufficient to support the appellant's claim of service connection for a disability manifested by chronic sinus congestion with headaches.  As discussed above, the appellant has described symptoms of chronic sinus congestion and headaches which began during active duty and have continued since that time.  

The Board finds that the appellant's lay statements describing his symptoms are competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a claimant is competent to testify concerning symptoms capable of lay observation); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay evidence is sufficient to identify conditions which are "diagnosed by their unique and readily identifiable features"); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (holding that a claimant is competent to describe readily observable features or symptomatology such as dry, itchy, scaling skin). 

The Board further finds the appellant's statements describing his symptoms to be credible.  Indeed, medical records corresponding to the appellant's period of active duty, including a November 2004 VA medical examination report, clearly corroborate his in-service symptoms and further document that he was prescribed Flonase for those symptoms during active duty.  Additionally, the Board observes that the post-service clinical records continue to support his description of continued symptomatology and indicate that he remains under treatment with Flonase as well as Excedrin.  

The Board has considered the conclusions of multiple examiners to the effect that the appellant does not exhibit chronic sinusitis.  The Board finds their conclusions to be probative, particularly given the explanation of the medical criteria for a diagnosis of sinusitis provided by the VA examiner in September 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing the factors for determining probative value of medical opinions).  

The Board finds, however, that the fact that the appellant does not meet the criteria for a diagnosis of sinusitis is not fatal to his claim of service connection for a disability manifested by chronic nasal congestion with headaches.  Rather, the Board notes that in May 2010 and September 2011 medical opinions, the VA examiner concluded that the appellant's symptoms of chronic sinus congestion with headaches were attributable to a different diagnosis, chronic vasomotor rhinitis.  

In light of the appellant's competent and credible statements of chronic sinus congestion with headaches since service, the clinical evidence documenting treatment for those symptoms in service and thereafter, as well as the VA medical examination report concluding that the appellant's longstanding symptoms of chronic sinus congestion with headaches are due to chronic vasomotor rhinitis, the Board finds that service connection for that disability is warranted.  

As indicated previously, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made.  Thus, the Board finds that the evidence of record is sufficient to award service connection for chronic vasomotor rhinitis. 


ORDER

Entitlement to service connection for vasomotor rhinitis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


